Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-23 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a process information hierarchy manager to:…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a process information hierarchy manager to:…” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 3, 6-8, 11, 14-16, 18, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claims 3, 11, and 18: “…the processing information hierarchy objects” lack proper antecedent basis.

	With respect to claims 7, 15, and 22: it is not clear where the metes and bounds of “a first portion” resides. The term “portion” is highly subjective and therefore its precise measurement or range cannot be reasonably ascertained. Furthermore, it is not clear with respect to what entity the “first portion” is contiguous.
	With respect to claims 8, 16, and 23: it is not clear where the metes and bounds of “a first portion” resides. The term “portion” is highly subjective and therefore its precise measurement or range cannot be reasonably ascertained. Furthermore, it is not clear with respect to what entity the “first portion” is non-contiguous.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al. (US 2018/0097725).

With respect to claim 1, Wood discloses: A network device, comprising: a hardware component; and a processing information hierarchy manager to (Fig. 1): 
make a determination that the processing information hierarchy comprises a duplicate on or a redundancy (Fig. 2, 214, [0058], lines 12-13, path is identical to another path in the set of paths); 
reorganize the processing information hierarchy based on the determination to obtain a reorganized processing information hierarchy ([0058], [0059], adding or removing the test path is reorganizing the processing information hierarchy as interpreted in this Office Action); and 
program the processing information hierarchy into the hardware component ([0060]).  

With respect to claim 2, Wood discloses: wherein: the duplication indicates that a first processing information hierarchy object of the processing information hierarchy is identical to a second processing information hierarchy object of the processing information hierarchy, and reorganizing the processing information hierarchy in the hardware component comprises removing the first processing information hierarchy object or the second processing information hierarchy object ([0058]-[0059]).  

With respect to claim 3, Wood discloses: wherein the processing information hierarchy comprises a plurality of processing paths and an order of the processing information hierarchy objects in at least one of the plurality of processing paths is 

With respect to claim 4, Wood discloses: wherein the processing information hierarchy comprises a plurality of processing paths and wherein the reorganized processing information 26PATENT APPLICATION ATTORNEY DOCKET NO.: 170383-012600US; 18027-NP-001 hierarchy preserves processing associated with the plurality of processing paths in the processing information hierarchy ([0059], test path added).  

With respect to claim 5, Wood discloses: wherein the processing information hierarchy comprises a redundancy when at least one processing information hierarchy object in at least one processing path in the processing information hierarchy may be removed without impacting a result of processing a network traffic data unit ([0058]-[0059], [0073], ECMP overlapping equal cost multipath network).  

With respect to claim 6, Wood discloses: wherein the duplication indicates that a first portion of a first processing path is identical to a second portion of a second processing path in the processing information hierarchy ([0058]-[0059]).  

With respect to claim 7, Wood discloses: wherein the first portion is a contiguous portion of the first processing path (Fig. 1, illustrates both contiguous and non contiguous objects).  



	With respect to claims 9-16, they recite similar limitations as claims 1-8, respectively, and are therefore rejected under the same citations and rationale.
	
	With respect to claims 17-23, hey recite similar limitations as claims 1, 3-8, respectively, and are therefore rejected under the same citations and rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WISSAM RASHID/Primary Examiner, Art Unit 2195